       Case 1:19-cv-01468-NONE-EPG Document 33 Filed 01/06/21 Page 1 of 2



1
2
3
4
5                                        UNITED STATES DISTRICT COURT

6                                      EASTERN DISTRICT OF CALIFORNIA

7
     TYRONE LEWIS,                                            Case No. 1:19-cv-01468-NONE-EPG (PC)
8
                       Plaintiff,                             ORDER GRANTING DEFENDANT’S
9                                                             REQUEST TO OPT OUT OF EARLY
              v.                                              SETTLEMENT CONFERENCE
10
     WELCH,
                                                              (ECF No. 32)
11
                       Defendant.
12
13            This matter has been referred for an early settlement conference. (ECF No. 27). On December

14   23, 2020, Defendant filed a request to opt out of the settlement conference, explaining that after

15   investigating Plaintiff’s claims and conferring with her supervisor, defense counsel believes that an

16   early settlement conference would not be productive at this time because Plaintiff failed to exhaust

17   administrative remedies before filing suit and Defendant anticipates filing a motion for summary

18   judgment based on this. (ECF No. 32). The Court will accordingly grant Defendant’s request to opt

19   out of an early settlement conference.1 A settlement conference may be scheduled at a later date, if

20   appropriate.

21   \\\

22   \\\

23   \\\

24   \\\

25   \\\

26
27            1
                Pursuant to the order regarding early settlement conference (ECF No. 27), Defendant did not need to file a
     request to opt out of the early settlement conference. Instead, Defendant should have filed a notice that Defendant is
28   opting out of an early settlement conference.
      Case 1:19-cv-01468-NONE-EPG Document 33 Filed 01/06/21 Page 2 of 2



1          It is ORDERED that Defendant’s request to opt out of an early settlement conference (ECF

2    No. 32) is GRANTED.

3
4    IT IS SO ORDERED.

5
        Dated:   January 6, 2021                          /s/
6                                                  UNITED STATES MAGISTRATE JUDGE
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
